Citation Nr: 9912166	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  99-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected low back syndrome, including congenital 
lumbarization at S1 with recurrent low back pain, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
the veteran's service-connected bilateral high frequency 
hearing loss.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
June 1978.  He is unrepresented in his appeal.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The Board received this case on appeal from a September 1998 
rating decision of the VARO, which denied the veteran's 
claims seeking entitlement to an increased evaluation for his 
service-connected low back syndrome, including congenital 
lumbarization at S1 with recurrent low back pain, currently 
evaluated as 10 percent disabling; and entitlement to an 
increased (compensable) evaluation for his service-connected 
bilateral high frequency hearing loss.

The veteran submitted a notice of disagreement with that 
rating decision in September 1998.  In October 1998, he was 
provided with a statement of the case regarding both of the 
above issues.  In January 1999, a rating decision continued 
the denial of the claim seeking an increased evaluation for 
the low back, but did not address the veteran's bilateral 
hearing loss increased evaluation claim.  A supplemental 
statement of the case was issued in January 1999, which 
addressed solely the claim seeking an increased evaluation 
for the low back.  The veteran's substantive appeal was 
received in February 1999.  In his substantive appeal, the 
veteran specifically indicated that he desired to appeal all 
the issues previously identified in the statement of the case 
or supplemental statement of the case provided him.  
Accordingly, the Board finds that both issues identified on 
the first page of this decision are fully developed for 
appeal.

The Board further notes that, during the development of the 
above identified issues, the veteran submitted an additional 
claim, seeking service connection for arthritis of the low 
back, which was received in October 1998.  The Board notes 
that a claim for service connection for arthritis had been 
previously denied by the RO in September 1978.  Accordingly, 
in the January 1999 rating decision, the RO also determined 
that new and material evidence had not been submitted to 
warrant reopening the claim seeking service connection for 
arthritis.  As part of his February 1999 substantive appeal, 
the veteran also specifically indicated his desire to appeal 
the issue of arthritis, by arguing that the condition was 
secondary to his service-connected disorder.  The Board finds 
that the veteran's communication should be treated as a 
timely notice of disagreement as to that issue.  Although the 
issue has not been fully developed for appeal, as no 
statement of the case has been issued, nor has a subsequent 
substantive appeal been received, the Board will further 
discuss the issue of whether new and material evidence had 
been submitted to warrant reopening the claim seeking service 
connection for arthritis in the Remand portion of this 
decision.

REMAND

Initially, the Board notes that, received in February 1999 
from the veteran was a VA Form 9, on which he had checked the 
box indicating that he wished to appear personally at a local 
hearing before a Member of the Board.  There is no indication 
in the record that this request was subsequently withdrawn by 
the veteran.  Accordingly, the RO should now schedule the 
veteran for his requested hearing before a traveling Member 
of the Board.

In addition to the above, as to the issue of whether new and 
material evidence had been submitted to warrant reopening the 
claim seeking service connection for arthritis, as indicated 
in the Introduction hereinabove, the veteran's February 1999 
substantive appeal would also constitute a timely notice of 
disagreement with the January 1999 rating decision that 
denied that claim.  However, the Board notes that the veteran 
was not furnished with a subsequent statement of the case 
pertaining to the issue, nor has he submitted a substantive 
appeal.

The applicable regulation requires that, following the notice 
of disagreement, the veteran and his representative must be 
provided with a statement of the case that contains, in 
pertinent part, "a summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement," and a "summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination."  See 38 C.F.R. § 19.29 (1998).

Judicial precedent holds that the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also Archbold v. Brown, 9 
Vet.App. 124, 130 (1996).  However, an appeal shall 
thereafter be returned to the Board only if perfected by 
filing a timely substantive appeal.  Smallwood v. Brown, 10 
Vet.App. 93, 97 (1997).  See also In re Fee Agreement of Cox, 
10 Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and a 
Form 1-9 [substantive appeal], the BVA was not required - 
indeed, it had no authority - to proceed to a decision") 
(citation omitted).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should schedule a Travel Board 
hearing for the veteran before a Member 
of the Board at the RO, as requested.

2.  As to the issue of whether new and 
material evidence had been submitted to 
warrant reopening the claim seeking 
service connection for arthritis, the RO 
should again review the record and issue 
the veteran and his representative, if 
any, a statement of the case addressing 
that issue.  The veteran and his 
representative, if any, should then be 
given the required time to respond 
thereto in order to perfect an appeal.  
The RO should specifically notify the 
veteran that the appeal on any issue 
remaining denied will be returned to the 
Board, following the issuance of the 
statement of the case, only if it is 
perfected by the veteran by the filing of 
a timely substantive appeal.



The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



